Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of Group I (originally claims 1-17) drawn to a container. The elected species is the species of Group 4, the container of Figs 29-38. In the latest claim set applicant has cancelled claim 38. Therefore, the claims examined herein as being drawn to the elected species are claims 14, 17, 25-37 and 39-46. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 25-27, 29, 37, 39-40, 42-44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps (2006/0260976) in view of Wilcox (10/273052).
As before, the claimed container reads on field bin 10 in Apps.
The claimed pallet base reads on base 12. 
The claimed plurality of walls reads on side walls 14 and end walls 16 in Apps. 
   	The claimed frame portion can be the portion of any wall not including the drop door 24. As is evident from the Apps drawings, the claimed lower portion of the frame portion can be the portion of the frame in line with and immediately below hinges 30 and the claimed upstanding portion can be the portion of the frame portion on either side of the drop door 24.
The claimed door can of course be the drop door 24.
	The claimed hinge can be one or more of the hinges 30.	

	Therefore, with respect to claim 14 Apps discloses most of the features of the claim including the claimed first wall (that can be one of the side walls 14 or one of the end walls 16). Apps also discloses a hinge connecting one end or a first end of the door to the frame portion (in spite of the indefiniteness, the end of the door at which the hinge is connected is presumed by the examiner for purposes of the prior art rejection to be the claimed first end. Therefore, the claimed second end is presumed by the examiner to be the opposite end of the door).
 	Accordingly, what Apps is missing with respect to claim 14 is a latch connecting the second end of the door to the frame portion. Wilcox is cited to meet this feature. See the Wilcox drawings, particularly Fig 4, and note especially column 5 line 63 through column 6 line 39. Thus, Wilcox discloses a door 102 that is hinged on one end and latched on the opposite end of the door to a frame portion (the frame portion is the portion of the wall having the door therein that does not include the door). It would have been obvious in view of Wilcox to provide the container of Apps with the missing feature, merely as a design expedient (latch the door at an end of the door opposite the end having the hinge) or to more securely hold the door to the frame portion. 
	Note that per applicant’s arguments to date in the subject application and the disclosure in Wilcox cited above, claim 14 is met in the above rejection in each of two ways. Regarding the first, recall that per applicant’s arguments the claimed frame portion is four sided as in end walls 316 or three sided as in side walls 314. Wilcox discloses a four sided frame portion comprising a lower portion, upstanding portions (at left and right of the door) and an upper portion (connecting the tops of the upstanding portions), with the door hinged on a first end thereof to the bottom portion of the frame and latched at the second end thereof to the top portion of the frame. So in the modification in the above rejection do the same to Apps. Provide the first wall as a four sided frame portion (for example only, by adding a fourth side or upper portion across the top of the three sided frame portion Apps discloses), keep the door hinged at the first end thereof to the lower portion of the frame and latch the door at the top or second end thereof to the upper portion of the frame. 
	However, Wilcox also discloses that the door could also be hinged at a side of the door, and as discussed above, further discloses generally that the latch can be opposite the hinge. So in the modification above simply hinge the door of Apps on a side end (left or right side of the door) and latch it on the opposite end of the door while keeping the orientation of the door the same as in the Apps drawings and keeping the frame three-sided as also disclosed in Apps. 
	As before, the examiner does not believe that Wilcox is needed for the proposition that one of ordinary skill in the art would realize that any door could be hinged and latched at opposite ends thereof, top and bottom or left and right, as found previously. However, Wilcox is applied to prevent any argument on the point. Other references are newly applied to show the same. For example, Heinrichs 7,753,222 even shows latches on different orthogonal edges of a door 130.
	The columns in claim 25 read on columns 20 in Apps. They create tine openings below a deck as claimed.
	The pair of flanges in claim 26 can be lower side wall portions 44 or lower end wall portions 46 in Apps.
	Given the explanatory commentary above it is believed applicant can appreciate how Apps and Wilcox meet claims 27, 29, 37, 39, 40, 42-44 and 46 that merely recite one or more of the features discussed above.
Claims 17, 28, 30-36, 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps in view of Wilcox as applied above, and further in view of Cone II et al. (5,544,935) or Reese (6,607,514). Each of at least dependent claims 17, 28, 30, 41 and 45 (and therefore, any claims dependent on these claims) require either a round opening in a door with a handle extending across the round opening, or, a door divided into a plurality of sections with each section having a round center opening with a handle extending across the round center opening.
The doors in Apps are divided into left and right sections based on what the Apps drawings show (look at the doors head on with the hinges at the bottom). Thus, the Apps doors are divided into a plurality of sections as claimed. 
The Apps doors also appear to have grasping structure near the top of each door section (if the doors are viewed in the same orientation as described above). Note the structure in wall 16 in Fig 1 at the end of the arrowhead extending from numeral 5b that appears to be one such grasping structure, and see the similar grasping structure in the other section of the same door. Therefore, what Apps is missing are the grasping structures being in the form of round openings with handles extending thereacross. Either Cone or Reese is cited to show the missing features. In Cone see grip handle 58 that extends across a round opening. In Reese see handle 53 that extends across a round opening 53a. It would have been obvious to provide the claimed round opening and handle to the apparatus of Apps in place of the noted Apps grasping structures, for the purpose of facilitating optimal grasping of the Apps apparatus doors or walls for rotating or moving the doors or walls. 
Additionally, regarding the grasping structures discussed above, several references of record disclose the same to be conventional features of containers of the type under consideration herein. For example only, see handholds 138 in Heinricks (7,753,222) and handles 46 in Miller (2005/0150892). Therefore, even if Apps is deemed not to show the grasping structures because Apps does not specifically mention the features in question or their function, it would have been obvious to provide the container of Apps with prior art grasping structures of the types shown in the references of record, to facilitate convenient manipulation of the movable container walls or the doors in the walls. Moreover, it would have been further obvious to provide these in the type disclosed in Cone or Reese for the reasons indicated at the end of the paragraph above.
Apps does not teach that the disclosed frame portions have the specific widths recited in claims such as claims 31 and 34. However, based upon what Apps does show in the Apps drawings in terms of the widths of the frame portions, taken together with the knowledge and level of skill in the relevant art, it would have been obvious to provide the container of Apps with the claimed widths to provide optimal sizes for the apertures closed by the doors, in order to facilitate the removal of container content from containers within a stack of the same or in order to provide optimal access to the container interiors as is conventional in the relevant art. 
Based on all of the above commentary it is believed to be apparent how the claims not specifically mentioned are met by the applied references.  

Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive as to the remaining grounds of rejection.
I.     The applicant’s first argument concerns the rejection in paragraph 4 above. The applicant argues that the modifications to Apps in view of Wilcox would not have been obvious because the modifications would defeat one of the stated purposes of the Apps invention which is to prevent the opening of a wall door in a bottom bin when another bin is stacked on the bottom bin. 
a.     In making the argument the applicant correctly states that in one modification the examiner proposes to modify the Apps bin so that the bin wall has a four-sided frame portion with a wall portion above the door opening, and with latches connecting the door to this wall portion (such that the latches are on a second end of the door and the claimed hinges are on a first end of the door as shown in Apps and as claimed). However, according to applicant, the problem with the proposed modification to Apps is that a user would be able to open the Apps door in a bottom bin even when another bin were stacked upon the bottom bin. 
The examiner disagrees that the modification to Apps would defeat the noted purpose of the Apps invention since a user would be able to open an Apps door as described above. One having ordinary skill in the art has the skill to make the noted modification to Apps while still preventing the door in a bottom bin of a stack of bins from being opened. For example only, Dubois et al. (2011/0215105), already of record, discloses an arrangement of a door in a four-sided frame member, same as in Wilcox and in the proposed modification to Apps. In Dubois, however, the door is latched so that it can only be opened from inside the bin in one embodiment. See [0020]. Providing for the door to be latched so that it can only be opened from inside the bin would prevent a bottom bin door in a stack of bins from being opened because the stack would first have to be removed to facilitate unlatching the bottom bin door. Clearly, other arrangements would have been obvious to one of ordinary skill in the art such as a construction requiring that a bin would have to at least be partially emptied to permit access to the interior opening latch to be accessed. For these reasons applicant’s argument that modifying Apps as proposed in the rejection would defeat a stated purpose of Apps is not convincing.
b.     Applicant makes the same argument regarding the other modification to Apps in view of Wilcox, that is to provide for the Apps door hinges to be vertical (so that the door is hinged at the right or left instead of on the bottom). For the reasons set forth above this argument is also unconvincing. The door latches could be constructed so that the doors could only be opened from the inside or other constructions could be employed to maintain the stated goal in Apps.
c.     There is another reason that the applicant’s argument above is unconvincing.  The argument clearly ignores the fact that one of ordinary skill in the art might not care about whether the door of a bottom bin in a stack can be opened or not in a particular application. Where this is not an issue applicant’s argument is inapplicable and is therefore ineffective to show unobviousness. Apps itself discloses this prior art in [0005]. So, although the Apps invention may be concerned with among other things preventing opening of the door in a stack, it is apparent from the Apps disclosure as a whole that in the prior art this is not always the case. When it is not, applicant’s argument clearly does not apply. Why is it not obvious to modify the prior art disclosed in Apps [0005] in view of Wilcox as set forth in the rejection given that preventing the doors from opening when the bins are stacked is not a concern in this prior art?
d.     Finally, in the second full paragraph of page 8 of the latest reply the examiner notes that the applicant has misstated the reason given by the examiner in the rejection itself for the obviousness modification. 
For each of the above reasons the argument that the modification to Apps in view of Wilcox is unobvious is unconvincing and is accordingly rejected.

II.     Regarding the obviousness rejection in paragraph 5 above
portions of applicant’s argument are moot given that the rejection is reworded to make clear that the prior art handles in Apps Heinricks and Miller are not for the purpose of carrying the bin or crate, but for the purpose of manipulating the doors and walls. To the extent applicant argues that it would not have been obvious to modify the form of the prior art handles to have the form in Cone or Reese the examiner disagrees. It is well known that handles make it easier to grasp and/or manipulate that which they are attached to. So replace the Apps handles with the ones in Cone or Reese to facilitate optimal grasping and manipulation of the doors and/or walls. 
More specifically regarding Cone the argument that the modification to Apps in view of Cone would give Apps a rotatable handle is rejected. All the modification proposes is to modify the fixed grasping structures shown in Apps with fixed grasping structures comprising a round opening with a handle extending thereacross. One having ordinary skill in the art is capable of making this modification to apps without also making the grasping structure rotatable. 
Second, even if the artisan only has sufficient skill to incorporate the rotatable feature of Cone into Apps (in addition to the round opening and handle), such a modification to Apps would be beneficial since it would enable one to better grasp and manipulate the doors or walls when the doors or walls are pivoted at different angles. 
More specifically regarding Reese, applicant argues that what the reference shows is a recess having a handle extending thereacross. The examiner disagrees. The portion of the container outer wall the handle extends across can be described as an opening in that wall.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB K ACKUN/Primary Examiner, Art Unit 3736